                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Rachel R. Ball,

      Plaintiff,                                    Case No. 2:18-cv-376

      V.                                            Judge Michael H. Watson

Commissioner of Social Security,                    Magistrate Judge Deavers

      Defendant.

                                      ORDER

      On July 15, 2019, Magistrate Judge Deavers issued a Report and

Recommendation {"R&R") recommending that the Commissioner's decision in

this social security case be reversed and that the action be remanded under

Sentence Four of § 405(g).

      The R&R advised the parties of their right to object to the same and of the

consequences of failing to do so, including that failure to object would result in

both the waiver of de novo review by the Undersigned as well as waiver of the

right to appeal the judgment of the District Court. R&R 12, ECF No. 17. The

deadline for filing objections has passed, and none were filed. Accordingly, the
Court ADOPTS the R&R. The Commissioner's decision is REVERSED, and this

case is REMANDED under Sentence Four of § 405(g).

      IT IS SO ORDERED.



                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT
